OPINION
DICE, Judge.
The conviction is under Art. 1265, P.C., for the offense of seriously threatening to take human life; the punishment, a fine of $125.
The record on appeal does not contain a sentence pronounced by the court, as provided by Art. 40.09-1, C.C.P. of 1965.
Under the provisions of the Code, it was the duty of the trial court to pronounce sentence upon the judgment rendered in the cause. See: Arts. 42.02, 42.03, 42.04, C.C.P.; Rivera v. State, Tex.Cr.App., 403 S.W.2d 130; Clemons v. State, Tex.Cr. App., 414 S.W.2d 940.
In the absence of a sentence, this court is without jurisdiction of the appeal.
The appeal is dismissed.